With regards to claims 1, 2 and 7-12, the prior art does not disclose or fairly teach the specific circuit configuration with emphasis on the line conductor includes first portions that are the microstrip lines, a second portion located just above the slot, and third portions responsible for impedance matching between the first portions and the second portion, the second portion is disposed between two of the third portions and has a wider width than a portion of the slot that is beneath the second portion, and the third portions each include an impedance transforming unit that is a portion having a wider line width than the first portions. 
With regards to claims 3-6 and 13-18, the prior art does not disclose or fairly teach the specific circuit configuration with emphasis on the third portion includes a plurality of impedance transforming units, any of the impedance transforming units has a wider line width than the first portions, and the impedance transforming units include impedance transforming units having line widths different from each other.
With regards to claims 19 and 20, the prior art does not disclose or fairly teach the specific circuit configuration with emphasis on the third portions each include a first impedance transforming unit, a second impedance transforming unit, and a third impedance transforming unit included in the impedance transforming units, the third impedance transforming unit is provided between the first impedance transforming unit and the second impedance transforming unit, and has a narrower line width than both the first impedance transforming unit and the second impedance transforming unit, and the third impedance transforming unit is vertically bent.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY E GLENN whose telephone number is (571)272-1761. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on 571-272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




 December 22, 2021

/Stephen E. Jones/Primary Examiner, Art Unit 2843